DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Cohen (USPG 20130272808) and Park et al. (USPG 20110305534, hereinafter ‘Park’).
Regarding claim 1, Bae discloses a cutting insert comprising an insert main body having a front surface 201 and a rear surface 202, the outline shapes of the surfaces are parallelogram shapes (Paragraph [28]). Peripheral side surfaces 203 are 
Cohen discloses a similar insert, wherein the insert is provided with a chip breaking geometry comprising a rake face having an inclined surface consisting of two surfaces, including a first rake face 72 and a second rake face 74 which are disposed in order in a direction away from a respective cutting edge 44 in a direction orthogonal to the respective cutting edge (see Fig. 7). The second rake face extends downward in the direction away from the respective cutting edge to a bottom section of a recessed section (concave portion between surfaces 74 and 36 as seen in Fig. 7) below the second rake face. The bottom section extends upward in the direction away from the respective cutting edge to a standing wall surface 58 that is inclined away from the respective cutting edge and extends above the respective cutting edge.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Bae by providing the insert with a rake face arrangement comprising two surfaces, as taught by Cohen, to aid in chip control of the insert.

A chip formed by the cutting edge during drilling would be guided by the first rake face to a portion of the standing wall surface above the respective cutting edge (by way of the second rake face and/or recessed section) and a chip formed during turning would be guided by the second rake face to the recessed section.
Regarding claim 4, Bae discloses the cutting edge being disposed point-symmetrically about a position of a center of the insert main body (Paragraph [29]).
Regarding claim 5, Bae discloses an angle being formed by the front surface or the rear surface and each of the peripheral side surfaces in a vertical cross section passing through a center of arcuate cutting edges (connecting edges 221 and 222) respectively provided on the front surface and the rear surface of the insert main body (see Fig. 7). None of Bae, Cohen or Park disclose the particular angle formed.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the side surfaces of the cutting insert of claim 1 with angles of 76° to 85° to provide the cutting insert with appropriate clearance, while not overly weakening the cutting edge by making it too sharp, which could result in chipping and premature wear.
Regarding claim 7, Bae discloses the opposing peripheral side surfaces being parallel to each other (definition of parallelogram, which the insert takes the shape of, per Paragraph [28]).
Regarding claim 8, Bae discloses at least two sides 203a having a shape functioning as a cutting edge in a plan view perpendicular to the front surface or a bottom view perpendicular to the rear surface.
Regarding claim 9, Bae discloses a holder 300 to which the cutting insert according to claim 1 can be attached.
Regarding claim 10, Bae discloses a cutting tool 10 comprising the cutting insert according to claim 1.
Regarding claim 11, Bae discloses the cutting insert having a chip breaker protrusion section 211 in an inner side region of the arcuate cutting edge and the linear cutting edges on the front surface.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Cohen (USPG 20130272808) and Park et al. (USPG 20110305534) as applied to claim 1 above, and further in view of Kramer (US 8287213).
Regarding claims 2-3, while it may appear that Bae discloses the axis of the hole being parallel to all of the peripheral side surfaces (Fig. 7), this is not explicitly disclosed.
Kramer discloses a similar cutting insert, wherein the axis of the hole 250 of the insert is parallel to all of the peripheral side surfaces 216a/216b/218a/218b of the cutting insert (Col. 8, Lines 12-19).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the angle that the axis of the hole of the cutting insert of claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Cohen (USPG 20130272808) and Park et al. (USPG 20110305534) as applied to claim 1 above, and further in view of Hirano et al. (US 10010940, hereinafter ‘Hirano’).
Regarding claim 6, Bae discloses the cutting edge 221 forming an angle with respect to the front surface or the rear surface in a vertical view of a vertical cross section of the insert main body passing through a center of cutting edges respectively provided on the front surface and the rear surface of the insert main body (see Fig. 4, where the cutting edges 221 and 222 can be seen sloping away from the corners of the insert. None of Bae, Cohen or Park explicitly disclose this angle, although all illustrate it.
Hirano discloses a similar cutting insert with flat parallel front and rear surfaces (top and bottom surfaces of insert 1, as seen in Fig. 4). The cutting edges 4 are provided with a rake angle θ of between 5° and 15° with respect to the front surface 2a to provide the insert with greatly increased wear resistance (Col. 4, Lines 11-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the insert of claim 4 with cutting edges having a 3° to 15° rake angle, as taught by Hirano, to increase the wear resistance of the cutting insert, resulting a longer tool life and less expense to the operator.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.